  Case: 2:20-cv-06546-MHW-CMV Doc #: 1 Filed: 12/23/20 Page: 1 of 3 PAGEID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 KENNETH JOHANSEN,                                )
                                                  )
                          Plaintiff,              ) Case No.
                                                  )
         v.                                       )
                                                  )
 HB INSURANCE                                     ) NOTICE OF REMOVAL
 SOLUTIONS LLC, et al.,                           )
                                                  )
                          Defendants.             )


        Removing Defendants HB Insurance Solutions LLC (“HB Insurance”) and Brandon

William Hermann (“Mr. Hermann”) (collectively referred to herein as “Removing

Defendants”), by counsel, hereby remove Case Number 2020 CVI 030216, currently pending in

the Municipal Court of Franklin County, Ohio, to the United States District Court for the

Southern District of Ohio, Eastern Division. Removal is based upon 28 U.S.C. §§ 1331, 1441,

and 1446. As grounds for removal, Removing Defendants state the following:

        1.       Plaintiff Kenneth Johansen (“Mr. Johansen”) commenced this action on or about

November 19, 2020, by filing a Complaint (“Complaint”) in the Municipal Court of Franklin

County, Ohio (“State Court Action”). The State Court Action was assigned Case Number 2020

CVI 030216 and is a civil action within the meaning of 28 U.S.C. § 1441(a).

        2.       The Complaint alleges violations of the Telephone Consumer Protection Act, 47

U.S.C. § 227, among other counts. Accordingly, removal is warranted because this Court has

jurisdiction over the action pursuant to 28 U.S.C. §1331, (i.e., federal question subject matter

jurisdiction.)

        3.       Plaintiff is a resident of Dublin, Ohio, County of Franklin.



                                                   1
12347298.1
  Case: 2:20-cv-06546-MHW-CMV Doc #: 1 Filed: 12/23/20 Page: 2 of 3 PAGEID #: 2




        4.     Removing Defendant HB Insurance is an Arizona corporation with its principal

place of business in Litchfield Park, Arizona, County of Maricopa.

        5.     Removing Defendant Mr. Hermann is a resident of Litchfield Park, Arizona,

County of Maricopa.

        6.     Removing Defendants are not citizens of the same state as the Plaintiff, and thus

complete diversity of citizenship therefore exists between the parties.

        7.     Removal to this court is proper. Pursuant to 28 U.S.C. §§ 1441 and 1446, this

Notice of Removal is being filed in this Court, which is the federal district court embracing the

state court where the State Court Action was filed.

        8.     Removal is timely. The summons and Complaint were effectively served on

December 10, 2020. Receipt of the Summons and Complaint was the first notice of the State

Court Action received by Removing Defendants. This Notice of Removal is being filed within

(30) days after receipt by Removing Defendants of the State Court Action Complaint. See 28

U.S.C. § 1446(b).

        9.     The Complaint alleges claims under Ohio state law, specifically for violations of

R.C. 1345, et seq., and R.C. 4719, et seq. These state law claims are related to the claims that

grant this Court original jurisdiction in such a manner that they form the same case and

controversy. Accordingly, this Court has supplemental jurisdiction over the state law claims

alleged in this action pursuant to 28 U.S.C. § 1367. A copy of the Complaint and Summons is

attached hereto as Exhibit A.

        10.    This Notice of Removal is signed pursuant to Federal Rule of Civil Procedure 11.

See 28 U.S.C §1446(a).




                                                 2
12347298.1
  Case: 2:20-cv-06546-MHW-CMV Doc #: 1 Filed: 12/23/20 Page: 3 of 3 PAGEID #: 3




        11.    The Notice of Filing of Notice of Removal filed with the Municipal Court of

Franklin County, Ohio, is attached hereto as Exhibit B, and has been served upon the Plaintiff.

        WHEREFORE, Removing Defendants HB Insurance Solutions LLC and Brandon

William Hermann, respectfully request that this action be removed to this Court from the

Franklin County Municipal Court, Ohio.



December 23, 2020                                   Respectfully submitted,
                                                    HAHN LOESER & PARKS LLP

                                                    /s/ Christopher B. Wick_____________
                                                    Christopher B. Wick (0073126)
                                                    Christopher P. Gordon (0092171)
                                                    200 Public Square, Suite 2800
                                                    Cleveland, Ohio 44114
                                                    Phone: (216) 621-0150
                                                    Fax: (216) 241-2824
                                                    Email: cwick@hahnlaw.com
                                                              cgordon@hahnlaw.com

                                                    Attorneys for Removing Defendants HB
                                                    Insurance Solutions LLC and Brandon
                                                    William Hermann




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on this 23rd day of December 2020, a copy of the

foregoing Notice of Removal was served by U.S. mail, postage prepaid, upon the following:

Kenneth Johansen
5202 Avery Oak Drive
Dublin, Ohio 43016


                                                      /s/Christopher B. Wick________________
                                                     One of the Attorneys for Removing
                                                     Defendants HB Insurance Solutions LLC
                                                     and Brandon William Hermann

                                                3
12347298.1
